Citation Nr: 1439530	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-13 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date earlier than August 4, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted entitlement to service connection for PTSD (70 percent disabling) and assigned an effective date of August 4, 2005.  The Veteran timely appealed the effective date assigned.

In December 2012, the Veteran testified at a Board hearing held via videoconference before the undersigned Veterans Law Judge; the transcript of that hearing is of record.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal, such as the December 2012 Board hearing transcript.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDINGS OF FACT

1. The claim for entitlement to service connection for PTSD that was granted was an application to reopen received by the RO on August 4, 2005.
 
2. In February 1999, the RO denied entitlement to service connection for PTSD.  The Veteran did not timely perfect his appeal as to this issue.





CONCLUSION OF LAW

The criteria for an effective date earlier than August 4, 2005, for the grant of entitlement to service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.156(b), 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The claim for an earlier effective date arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for PTSD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002 & Supp. 2013).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notice provisions is unnecessary.

Moreover, during the December 2012 Board hearing, the undersigned took testimony from the Veteran and allowed arguments by the Veteran's representative contending that the Veteran was entitled to an earlier effective for the grant of service connection for PTSD.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's service treatment records (STRs), service personnel records, and all of the identified post-service records and thus complied with its duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to an earlier effective date for the grant of service connection for PTSD is thus ready to be considered on the merits.

Pertinent Law and Analysis

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110(b)(1).  There is no evidence or argument in this case that a claim for entitlement to service connection for PTSD was filed within a year of the Veteran's June 1969 separation from service, and 38 U.S.C.A. § 5110(b)(1) is therefore inapplicable. 

In this case, the claim for entitlement to service connection for PTSD that was granted was received on August 4, 2005.  A previous claim for entitlement to service connection for PTSD was denied by the RO in February 1999.  Generally, when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the application to reopen.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(r); see also Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").  There are exceptions to this general rule, but none are applicable in this case as shown below.

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2013).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).

Additionally, in some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b). 

In February 1999, the RO denied entitlement to service connection for PTSD.  The Veteran submitted a timely notice of disagreement, was issued a statement of the case, but he did not file a VA Form 9 Substantive Appeal to complete the appeal process.  Consequently, the denial became final.  See 38 C.F.R. § 20.1103.  See also King v. Shinseki, 23 Vet. App. 464, 466 (2010) ("Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final") (quoting 38 C.F.R. § 3.156(b)).

The Veteran's next communication to the RO was an October 2003 statement in support of claim (VA Form 21-4138) requesting copies of all information concerning claims for PTSD and another claim.  As this communication neither indicated an intent to apply for benefits nor an identification of the benefits sought, it did not constitute an informal claim for PTSD.  Brokowski, 23 Vet. App. at 84.

The Veteran's next communication was the statement in support of claim received on August 4, 2005, in which the Veteran's representative indicated that the Veteran would like to reopen his PTSD claim.

In November 2005, the RO deemed the August 2008 communication an application to reopen, and continued the PTSD denial.  The Veteran perfected his appeal as to this rating decision and the matter was certified before the Board.  By way of a May 2009 Board decision, the claim for service connection for PTSD was reopened and granted on the merits.  The RO effectuated the grant by way of a September 2009 rating decision and assigned the August 4, 2005 date of the application to reopen as the effective date. 

The Veteran disagrees with the assigned effective date and argues that the effective date for the grant of PTSD should be January 3, 1990 based upon the medical evidence of record.  

As there was no communication or submission of evidence from the Veteran evincing an intent to apply for benefits or identifying the benefits sought between the February 1999 denial and the August 4, 2005 application to reopen, an earlier effective date is not warranted based on a prior, pending, unadjudicated claim or submission of new and material evidence within the one year appeal period.  Id.  In addition, entitlement to service connection for PTSD was not based on a liberalizing VA law or issue, see 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114, and an effective date is therefore not warranted on this basis, or on the basis of any other exception when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied.

Therefore, under the laws and regulations pertaining to effective dates, the August 4, 2005 date of the application to reopen that was granted is the appropriate effective date for the grant of entitlement to service connection for PTSD in this case.  The preponderance of the evidence is therefore against a claim for entitlement to an earlier effective date based on these laws and regulations and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to an effective date earlier than August 4, 2005, for the grant of service connection for PTSD, is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


